           Case 1:17-cv-06915-LGS Document 80 Filed 10/05/18 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 VICENTE CARRASCO FLORES and
 VALERIYA MUKHINA,
                                                                                        17-cv-6915
 individually and on behalf of others similarly situated,
                                Plaintiffs,                                             (LGS)
         -against-                                                                      NOTICE OF
 NYC PASTA AND RISOTTO CO. LLC
                                                                                        MOTION
 (d/b/a RADICCHIO PASTA AND RISOTTO CO.),
 SATINDER SHARMA and DANIEL MONTOYA,
                                     Defendants.
 -----------------------------------------------------------------X

         PLEASE TAKE NOTICE that, upon the annexed Declaration of Colin Mulholland, Esq.,

the accompanying Memorandum of Law, and all the papers and proceedings had herein, Plaintiffs

will move this Court, before the Honorable Lorna G. Schofield, at the United States Courthouse

for the Southern District of New York, located at 40 Foley Square, New York, New York, 10070,

on a date to be determined by the Court, for an Order awarding Plaintiffs attorneys’ fees and costs,

as well as such further relief as the Court deems just and proper.

Dated:           New York, New York
                 September 28, 2018

                                                             MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                    By:      /s/Colin Mulholland, Esq.
                                                             Colin Mulholland, Esq.
                                                             60 East 42nd Street, Suite 4510
                                                             New York, New York 10165
                                                             Telephone: (212) 317-1200
                                                             Facsimile: (212) 317-1620
                                                             Attorneys for Plaintiffs
